Citation Nr: 1451790	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for a right elbow disability (residuals of radial head resection with lateral epicondylitis and traumatic arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In June 2008, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  

When this case was before the Board in February 2012, the appeal for a higher rating for the service-connected right elbow disability was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision which vacated the Board's February 2012 decision and remanded the case to the Board for proceedings consistent with the Memorandum Decision.  

Also before the Board in February 2012 was a claim of entitlement to a total disability rating based on individual unemployability (TDIU) which was remanded for additional evidentiary development.  In July 2013, the originating agency granted entitlement to a TDIU.  The issue is no longer on appeal.  


REMAND

Subsequent to the Board's February 2012 decision referenced above, additional pertinent evidence has been received by VA including VA and private clinical records as well as the reports of VA examinations conducted in February 2013 and April 2013.  The Veteran and his representative have not been provided a supplemental statement of the case which addresses this evidence.  A remand is required to produce the necessary document.  

In a brief submitted to the Court, the Veteran indicated that there were more recent treatment records pertinent to his claim.  Development to obtain this evidence is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for an increased rating for the right elbow disability.  

2.  Undertake any other indicated development.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



